PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Heinrich, Michael
Application No. 16/191,246
Filed: November 14, 2018
For: PORTABLE GAME RECEPTACLE TARGET FOR RECEIVING GAME PIECES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed March 5, 2021, and March 17, 2021, to revive the above-identified application. 

The petition is DISMISSED.

The United States Patent and Trademark Office (USPTO) recognizes that the COVID-19 pandemic has imposed significant hardships on many stakeholders. As a result, the USPTO has waived certain fees under existing authority, through the March 16, 2020 Notice, and has extended certain Patent and Patent Trial and Appeal Board (PTAB) deadlines four times under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), through the March 31, 2020 Notice, the April 28, 2020 Notice, the May 27, 2020 notice, and the June 29, 2020 notice. The notices extend the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020.1 

For example, the USPTO provided relief in the form of a waiver of the petition fee under 37 CFR 1.17(m) for filing a petition under 37 CFR l.137(a) for applications that became abandoned on or before June 30, 2020. Any request for waiver of the petition fee was required to be accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak, as set forth in section (I)(l)(b) of the 
April 28, 2020, Notice. Furthermore, as outlined in the June 29, 2020 Notice, all petitions seeking waiver of the petition fee under 37 CFR 1.17(m) must have been filed by July 31, 2020. 

In the instant application, a non-final Office action was mailed on June 2, 2020, which set a shortened statutory period for reply of three months. A request for extension of time was filed on September 8, 2020 and on October 6, 2020. However, the requests were not accompanied by an appropriate extension of time fee. As such, the application was held abandoned on September 3, 2020.

It is noted that a response was filed December 4, 2020. However, the response filed December 4, 2020, is untimely as it was filed outside the maximum statutory period for reply ending on December 2, 2020.2 Accordingly, the application is abandoned and a grantable petition under 37 CFR 1.137(a) is required to revive the application.

The petitions filed March 5, 2021, and March 17, 2021, were not accompanied by payment of the required petition fee. The instant petition states the word “COVID” as the reply. However, a COVID-19 statement of delay, by itself, is not a proper reply. Moreover, because the instant petition was 1) filed after July 31, 2020; and 2) not accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak, as set forth in section (I)(l)(b) of the April 28, 2020, Notice, the instant petition is not eligible for waiver of the petition fee under the CARES Act relief discussed previously.3 Because the petition was not accompanied by the required fee, no further consideration on the merits can be given to the petition until the required fee is received. 4 The petition fee in the amount of $525 is required.

Petitioner is reminded that grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3226.  


/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 All USPTO notices regarding COVID-19 are available online at https://www.uspto.gov/coronavirus. 
        2 See 35 U.S.C. 133 and 37 CFR 1.134.
        3 It is also noted that the application did not become abandoned on or before June 30, 2020, as required by the CARES Act notices.
        4 The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.